RESOLUCIÓN
Evaluada la Urgente Solicitud de Reconsideración, presentada por el Pueblo de Puerto Rico, se provee “no ha lugar”.

Notifíquese inmediatamente vía facsímil, teléfono, correo electrónico y correo ordinario.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco hace constar la expresión siguiente:
Disiento y, en consecuencia, declararía “ha lugar” la Urgente Solicitud de Reconsideración presentada por la Procuradora General. El Pueblo de Puerto Rico cuenta con las herramientas estatutarias para mantener la custodia del Sr. Javier Torres Cruz mientras las partes se expresan dentro del término de quince (15) días y se evalúan los méritos de la petición de “certiorari” con la urgencia que ameritan las circunstancias de este caso.
*961Además, discrepo de una mayoría de este Tribunal que hoy sostiene la excarcelación irrestricta del señor Torres Cruz, atentando así contra el interés público, sin que se le ordene al Tribunal de Primera Instancia la imposición de restricciones o garantías necesarias para que el Estado pueda hacer efectiva su jurisdicción y que el recurrido comparezca ante el tribunal.
El Juez Asociado Señor Rivera García emitió un voto particular disidente, al cual se unió la Jueza Asociada Señora Pabón Charneco. La Jueza Asociada Oronoz Rodríguez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo